OPINIÓN DISIDENTE DE LOS
JUECES SEES. PRESIDENTE HERNANDEZ Y ASOCIADO ALDREY.
Seguido juicio en la Corte Municipal de Humacao por Florencio García Lebrón contra “The Humacao Fruit Company,” en cobro de dinero, se dictó sentencia en rebeldía de. la demandada condenando a ésta al pago de la suma de $86.63 que se le reclamaba, con intereses legales y costas.
*251Para la ejecución de dicha sentencia se libró orden al marshal, quien embargó y subastó como de la propiedad de la demandada cierta finca rústica que fué adjudicada a Juan Ortiz Díaz por la suma de ciento treinta dólares.
En ese'estado las cosas The ITumacao Fruit Company pre-sentó moción a la expresada corte municipal para que se anu-laran y dejaran sin efecto la subasta y venta de la finca rema-tada. Discutida esa moción fué declarada sin lugar por orden de 6 de marzo de 1914. Contra esa orden interpuso la parte demandada recurso de apelación para ante la Corte de Dis-trito de Humacao, la cual, por resolución de 28 de mayo de 1914, entendió que carecía de jurisdicción para conocer del recurso por no ser apelable la orden recurrida,..
Opinamos que esa resolución, sometida a la considera-ción de esta Corte Suprema en virtud de recurso de apela-ción contra ella interpuesto, se ajusta a derecho, y para sos-tener esa opinión nos basta examinar los preceptos legales aplicables al caso.
La ley para reglamentar las apelaciones contra senten-cias de las cortes municipales en pleitos civiles dice en su sección Ia.:
“Cuando una corte municipal hubiere dictado sentencia en un asunto civil, 'resolviéndolo definitivamente a favor del demandante o del demandado, cualquiera de las partes que se creyere perjudi-cada, podrá interponer recurso de apelación para ante la corte de distrito del distrito judicial en que radicare la corte municipal * * * >!
La sentencia a que se refiere dicha sección primera no es otra que la decisión definitiva sobre los derechos de las partes discutidos en el juicio celebrado ante la corte municipal (Art. 188 del Código de Enjuiciamiento Civil). T tan es así, que la sección 2a. de la ley de 11 de marzo de 1908 previene que la presentación del escrito de apelación tendrá el efecto de suspender la ejecución de la sentencia. Pero si alguna duda hubiere aún de ello, queda completamente *252desvanecida por los preceptos de la sección 3a. que, en la parte atinente a la cuestión que se debate, dice así:
“* # * Al anunciarse la vista de la apelación el tribunal, a instancia del apelante, revisará y tomará en consideración cuales-quiera providencia, resoluciones o autos por los cuales se creyere aquél perjudicado. Resueltas que fueren estas cuestiones se pro-cederá a la vista de la causa, a menos que la corte estimare que la demanda o contestación está sujeta a excepción previa, y en tal caso, la corte, a su arbitrio, podrá permitir que se enmiende dicha demanda o contestación. Una vez dispuesto el pleito para la vista, se trami-tará como nuevo juicio, rigiendo para el ¡mismo todas las disposi-ciones y reglamentos judiciales que afecten a la vista de pleitos ori-ginalmente entablados ante las cortes de distrito.”
Esos preceptos muestran claramente que la tramitación por' ellos establecida se refiere sólo a apelaciones contra sen-tencias dictadas por las cortes municipales en los juicios ante ellas seguidos y no a resoluciones o más bien órdenes resol-viendo mociones sobre nulidad de los procedimientos segui-dos para la ejecución de la sentencia.
La resolución de la Corte Municipal de Humacao do 6 de marzo de 1914 que motivó el recurso de apelación para ante la corte de aquel distrito no constituye una sentencia sino una orden, con arreglo al artículo 315 del Código de Enjuiciamiento Civil, que dice así:
“Toda disposición de una corte o juez dada por escrito o anotada en el récord y no incluida en una sentencia se denomina 'una orden. La,solicitud pidiendo ,que se expida una orden, constituye una mo-ción. ’ ’
En el presente caso no fue resuelta propiamente una ac-ción o demanda sobre nulidad sino una moción sobre nuli-dad en juicio ya decidido por sentencia y no es posible lla-mar sentencia lo que sólo es una orden. No lia liabido un nuevo pleito sobre nulidad sino un incidente surgido. entre las mismas partes del juicio con motivo de la ejecución de la sentencia, y no tenemos inconveniente en admitir que esa resolución puede calificarse de providencia especial dictada *253después, de una sentencia definitiva. Empero, aunque así sea, esa providencia especial, dictada por un juez municipal, no es apelable para ante la corte de distrito como induda-blemente lo sería para ante la Corte Suprema, con arreglo al número 3 del artículo 295 del Código de Enjuiciamiento Civil, si se hubiera dictado por una corte de distrito en caso de su exclusiva jurisdicción.
T no puede sostenerse que tratándose de una providen-cia especial cabe contra ella el recurso de apelación para ante la corte de distrito por otorgarse ese recurso contra sentencias definitivas dictadas por las cortes municipales, pues la sección Ia. del artículo 295 del Código de Enjuicia-miento Civil otorga igual derecho contra sentencias defini-tivas dictadas por las cortes de distrito, y, sin embargo, la Legislatura estimó necesario conceder expresamente igual re-curso contra las providencias especiales dictadas después de una sentencia definitiva, lo cual demuestra que entre las sen-tencias definitivas no están comprendidas las providencias especiales dictadas después de aquéllas.
No es posible dar interpretación extensiva a las leyes cuando éstas son claras y libres de toda ambigüedad.
Por las razones expuestas, disintiendo de la opinión de la mayoría de los jueces de esta corte, entendemos que el juez de la Corte de Distrito de Humacao carecía de juris-dicción para conocer del recurso sometido a su considera-ción y que su resolución de 28 de mayo de 1914 se ajusta a derecho.